The opinion of the court was delivered by
Bermudez, C. J.
This is an application for a certiorari. The complaint is that the District Judge has, while reviewing a judgment on appeal from a city court, admitted oral testimony, when written evidence only should have been received.
Under Article 90 of the Oonstitution, the jurisdiction of this court *381does not extend over inferior courts, so as to review questions of this character, which can only be considered' when properly prosecuted on appeal from the judgment on the merits, which does not lie in this case.
Application refused.